Citation Nr: 1029075	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-41 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional development 
in October 2008.  The requested development has been 
substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's PTSD was incurred as 
a result of an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a September 
2004 letter.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Because of the decision in this case any deficiency 
in the initial notice to the Veteran of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  The 
notice requirements pertinent to the issue on appeal have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Court has held 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that a VA medical opinion obtained in this case is 
adequate as it is predicated on a substantial review of the 
record and medical findings and consider the Veteran's complaints 
and symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.



Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD to a subjective standard requiring exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The Court further held the sufficiency of a stressor was 
now a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a Veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of 
every detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
Service records show the Veteran served in the Republic of 
Vietnam from July 1968 to July 1969.  

VA hospital records show the Veteran was treated for a cerebral 
concussion subsequent to an automobile accident in August 1973.  
Hospital records dated in January 1975 show he complained of 
decreased concentration and memory since his automobile accident 
with behavior that was uncharacteristic of his previous 
personality.  A diagnosis of hysterical personality was provided.  
VA treatment records dated in March 1991 noted the Veteran 
requested a PTSD evaluation due to concerns about a lack of 
focus, emotional numbing, alcohol abuse, and relationship 
problems.  He reported that his duties in Vietnam included 
security and policing and that he was exposed to mortar and 
rocket attacks, occasional sniper attacks, the death and wounding 
of friends, and insecurity related to racial unrest.  A diagnosis 
of chronic PTSD and dysthymia secondary to PTSD was provided in 
April 1991.  

An April 2010 service department report noted that the U.S. Naval 
Support Activity Da Nang command history for the 1968-1969 period 
revealed that on March 20, 1969, Camp Tien Sha was attacked by 
rocket fire with moderate structural damage to barracks.  In an 
April 2010 VA memorandum the Appeals Management Center found the 
Veteran's specific stressor of having been exposed to mortar and 
rocket attacks at Camp Tien Sha had been corroborated.  

VA examination in April 2010 included a diagnosis of PTSD.  The 
examiner noted that the Veteran denied any psychiatric 
difficulties prior to service and that the symptoms described in 
a 1975 hospital discharge summary were consistent with PTSD.  It 
was also noted that the Veteran's reported stressors were 
sufficient to lead to PTSD and that the confirmed stressor of 
coming under mortar and rocket attacks was in and of itself 
sufficient for a diagnosis of PTSD.  The examiner stated that 
this was one of the obvious primary causes for the Veteran's 
PTSD.  

Based upon the evidence of record, the Board finds the evidence 
demonstrates the Veteran's PTSD was incurred as a result of an 
in-service stressor.  The record includes clear medical evidence 
diagnosing PTSD and establishing a link between the current 
symptoms and a verified in-service stressor.  The Veteran's 
statements as to the events he experienced in Vietnam are 
credible.  Events described by the Veteran as to the rocket 
attacks on his base are consistent with the service department's 
stressor verification determination and with the conditions and 
circumstances of his service.  The April 2010 VA examiner's 
opinion is shown to have been based upon a thorough review of the 
evidence of record and to have included adequate rationale for 
the provided nexus opinion.  Therefore, the Board finds that 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


